﻿This is the first time that I come the house of the
peoples of the United Nations. This is also a crucial
time in history, as it is for the Organization. A few
years ago, the international community met in this Hall
to restructure the agenda for the new millennium. We
placed pressing issues and commonalities on that
agenda, as well as the vision and goals necessary to
guide our work. In fact, that agenda became our guide
to ensure international peace and security, democratic
governance and the joining of efforts to combat the
most serious scourges afflicting the peoples of the
world. That notwithstanding, a condemnable terrorist
attack changed the course of our common agenda and
forced all nations of the world to make adjustments to
the priorities that had been set. Security then became
the key, most pressing and compelling focus of
collective action.
Honduras rejects and condemns terrorism in all
its forms and manifestations, regardless of where it
takes place and regardless of its material and
intellectual authors. In that regard, our Organization,
wherein reside the hopes and desires of all the peoples
of the world, also suffered the backlash of that new
threat that sows terror and suffering. From this rostrum,
I wish to pay tribute to Sergio Vieira de Mello, a victim
of injustice and fratricidal hatred.
4

Aware of our responsibilities as a member of the
United Nations, Honduras and the Government over
which I preside have fully assumed their commitment
to the challenges before us. It is for that reason that
Honduras today is party to a greater number of
international conventions aimed at guaranteeing the
security of the inhabitants of the planet. Despite our
modest resources, we have responded to Security
Council resolutions by sending a clearly humanitarian
mission, comprised of a contingent from the Honduran
armed forces, to Iraq in order to contribute to the
reconstruction, stability and democratization of a
friendly people. In the same spirit, Honduras has
renewed its commitment to the United Nations Mission
for the Referendum in Western Sahara.
In addition, along with our sister republics in
Central America, we have worked arduously to develop
a plan to prevent and combat terrorism, as well as a
plan to fight organized crime in all its manifestations. I
have also proposed to the heads of State and
Government of Central America timely initiatives to
increase the exchange of information and to establish a
regional regime for arrests that will keep criminals
from enjoying impunity simply by crossing the borders
of Central America. I am also pleased to report that we
Central Americans have moved forward with an agenda
to ensure adequate limits and a balance in weapons.
That will make it possible for us to invest the resources
freed up in priority social areas.
We have done all of that without forgetting or
setting aside the extraordinary declaration of solidarity
and commitment that we have all undertaken to
eradicate poverty and hunger. Our commitment and
focused efforts have been appropriately reflected in the
Human Development Report, which was recently
presented in the Latin American and Caribbean region
by the United Nations Development Programme
(UNDP). My Government and people were extremely
honoured to have been selected as the site of that
presentation. It is clear from the UNDP report that,
compared to averages in other countries, Honduras has
been able to considerably reduce inequality vis-‡-vis its
economic growth. In other words, although relatively
low, economic growth in Honduras during the reporting
period was rather equitable. We have also made very
significant progress in social spheres and in the area of
institutional reform, and we have benefited from the
support of the United Nations in that regard.
We would like to express our gratitude for our
access to the Global Fund to Fight AIDS, Tuberculosis
and Malaria, which has made it possible to considerably
increase our focus on those diseases to historical levels.
Again with the support of the Organization, we
have greatly expanded our school lunch programme. In
just 20 months, from an initial figure of 16 per cent, we
have succeeded in reaching 80 per cent of the children
who were going to school hungry. That programme is
being carried out with the support of the World Food
Programme (WFP). It also serves as a model for a WFP
programme that purchases ingredients for town mayors
and mothers of families that are then used to distribute
prepared meals. Meal costs in that programme amount
to $.09 per meal, which means that it costs $18 to feed
a child during 200 school days.
We have also achieved considerable progress in
the area of institutional reform, thanks to an agreement
signed during the last electoral process by all political
parties in Honduras, under the aegis of the United
Nations Development Programme (UNDP) office in
Honduras. At the centre of that agreement is the fact
that an independent superior court of justice has been
established. In addition, the main State monitoring
body is now more independent, electoral bodies are
being made more professional and other reforms of
great importance for democracy are being carried out
to strengthen the trust of citizens in their institutions.
The UNDP has also been involved in our
programme to reduce corruption. We have established
an aggressive programme to delegate much of the
State's procurement to UNDP and other non-
governmental organizations in order to ensure honesty
and avoid the temptation of corruption.
My Government has therefore come to this world
forum with facts testifying to our desire to follow
through with our commitments to reduce inequality and
exclusion. However, Honduras is also here in the hope
that the slow pace of human development in the world
can, because it must, be overcome with increased and
heightened international solidarity. I therefore appeal
that the opportunities and benefits of globalization be
made more equitable and just for all peoples and nations.
In that regard, I should like to refer to the
Organization. The United Nations must increasingly be
the meeting place for cultures and civilizations.
Common effort is essential to achieve the purposes we
agreed upon in San Francisco, and which we enshrined
5

in the Charter. We need a more efficient Organization
to meet the challenges faced by peoples and to be able
to channel our differences towards the peaceful causes
we have agreed upon.
Undoubtedly, there are pressing situations that
require our attention. The situation in the Middle East
is of great concern to us. As in other countries, people
whose ancestors came from that part of the world live
peacefully in our country. They, along with all
Hondurans, want peace to be a reality for the Palestinian
and Jewish peoples, as well as for others in the region.
Hanging by a thread, peace in the Middle East is
precarious. It is our clear duty to strengthen that peace.
We are also concerned by clashes on the African
continent and by the hotbeds of tension that occasionally
flare up in Asia, whose consequences, were they to
develop further, could jeopardize the entire world.
Good sense must always prevail. It is for that
reason that we look forward to promising results from
the negotiating table. Peace in the world is our peace.
We are therefore committed to respecting and
promoting human rights. While respecting human
rights, Honduras is also committed to combating the
various scourges besetting our societies.
Today in Honduras we have a very serious
problem with juvenile crime, which has reached
alarming levels that affect all of our citizens. In that
regard, I would like to highlight one aspect of that
violence. A number of years ago, criminal activity led
to the tragic deaths of a number of young people under
the age of 18. Given that tragic situation, my
Government established a presidential commission for
the physical and moral protection of young people. It
also ordered an investigation of this phenomenon
whose results were published in September 2002. In
addition, we have set up a special unit to investigate
the death of minors, which ensures that such
reprehensible crimes are punished. In that connection,
Honduras has adopted the recommendations contained
in the report of the Special Rapporteur on extrajudicial,
summary or arbitrary executions of the Commission on
Human Rights, which has already begun to produce
very positive results.
The time is ripe to categorically reiterate that the
State of Honduras does not in any way tolerate, accept
or promote the killing of children and young people.
We have committed a considerable amount of our
limited resources to mitigate, and if possible eradicate,
this affront to human dignity. It is inconceivable for a
violent minority to take hostage and threaten the
peaceful and honest majority. Organized civil society is
working on behalf of the majority of Hondurans in that
effort, and together we are succeeding in reducing the
level of crime in its various forms.
In order to deal with that evil   which is closely
related to other forms of international crime, such as
drug trafficking and terrorism, whose causes extend far
beyond my homeland   my Government requires
understanding and brotherly support from the
international community. We also require that
understanding and support in order that we can reach
satisfactory agreements with the International Monetary
Fund, thereby making possible the comprehensive
implementation of the Stockholm Agenda for the
Reconstruction and Transformation of Central America.
Foreign debt relief must not continue to be mere words; it
must become a reality. With the resources freed up by
debt relief, my Government and the Governments to
follow will have on hand extremely valuable capital to
continue to combat poverty, illiteracy and HIV/AIDS
and to meet other goals of the Millennium agenda.
Cooperation and solidarity is an obligation, not
charity. It is an assumed commitment. Honduras hopes
that greater and immediate efforts will be made so that
the percentages agreed upon for cooperation will
become a reality. We also recognize the fact that
globalization, and specifically with regard to increased
international trade, holds out the promise of growth for
our peoples. We are involved in negotiating a free trade
agreement with the United States and Canada, and will
do the same with the European Union and others next
year. However, we would ask more developed countries
to allow our products access to their markets, which
now benefit from outdated protection schemes.
We also ask for the elimination of agricultural
subsidies, as well as for better benefits for our
producers, who today receive only a minimal part of
the value of the fruits of their labour. I would like to
refer to the case of coffee as an example of the lack of
equity in the added value of basic goods from our
region. The recent crisis in the price of coffee beans
has led to the unemployment of 600,000 persons in
Central America. Over 80,000 small producers, most of
whom are poor people from rural regions, carry out
coffee production in Honduras. That is an enormous
advantage during times when prices are good, because
it provides a very efficient mechanism for the social
6

distribution of income. However, the contrary is true
now that prices are at historical lows.
Six years ago, in 1997, it was estimated that the
total value of the retail coffee market was $30 billion.
Forty per cent of that amount, which is to say, $12
billion, was returned to producers. Today that market
price has more than doubled, to $65 billion. However,
producers are now getting less than half of what they
had been getting, namely, $5.5 billion; which means that
only 9 per cent of the final market value goes to
producers. I wish to reiterate that it is essential that we
redistribute the benefits of globalization and that we
increase solidarity.
That situation is not limited to just one of our
export products. The actual terms of trade for our main
export products conspire against democratic governance,
but the Honduran people require, as I have said, clear
actions to redistribute the benefits of globalization and
increase levels of solidarity.
International peace and security require all our
efforts. The attitude adopted on conflicts is very
important. Hence, Honduras is taking part in two cases
before the International Court of Justice. In both cases,
Honduras has come forward in peace to seek justice.
We are certain that in the case of El Salvador, there
will be a positive outcome to the 1992 ruling of the
Court. In the case of Nicaragua, we are also certain that
the definition the International Court adopts regarding
our respective maritime claims will be fully respected.
Honduras has always faithfully and strictly complied
with international rulings. Rest assured, Sir, of our firm
determination to respect in both these cases the
decisions of the International Court of Justice.
I cannot leave this rostrum of universal
conscience without expressing my congratulations to
you, Sir, on your election and wishing you every
success in your sensitive tasks.






